Title: To John Adams from Richard Peters, 15 June 1789
From: Peters, Richard
To: Adams, John



Dear Sir
Belmont June 15. 1789

I am honored with yours of the 5th. instant. I thank you for your kind & polite Offer of Hospitality. Experience has convinced me of your Friendship in this Head—
I find from the Reflexions occasioned by the just observations in yourLetter that I have expected too much & am therefore not entitled to the Right of complaining under Disappointment. Tho’ placed in a new Situation we are the same People & are playing something of the old Game tho’ we have changed our Pack—Allons—jouez bien votre Cartes—I am only a Stander-by & will patiently wait the Event. For after all the grave Calculations of the gravest Politicians (among whom by the By I do not rank myself) Success in the Eyes of most Men stamps a substantial Value upon Measures. We were however very near losing our Liberty in the first Stages of the War by temporary military Expedients, under a Fear that a well organized & permanent Army might turn out dangerous to it. I wish we may not bring it again into Jeopardy by the same Fears excited by different Objects. But the Transactions of many Years past have made me somewhat of a Predestinarian in Politicks. I therefore, judging of the future by what has past I was firmly convinced that all will end well.
I am happy to find by your Letter that you are likely to be settled so, as I presume to have your Family with you. The Satisfaction of mine is in your own Account, for as a Pennsilvanian I do not desire you to be so comfortably settled where you are as not to be convinced that you could do better where all Pennsilvanians  with you—Wherever you are be assured of the sincere & respectful esteem with which / I am your obedt. Servant
Richard Peters
P.S. The Sentiments of Montisquieu on the Subject you mention have indeed been miserably construed. He was a great & sensible Man but has in many Passages of his Works rendered his Meaning obscure by a Habit of too much condensing his Ideas so as to avoid Prolixity. He is a Kind of Bible for Politicians & it fares with his as it does with the good Book—every one finds a Text to suit his own Purposes. If indeed the Text does not exactly fit, convenient Interpretation must do the Business.

